PER CURIAM
Defendant was convicted of hindering prosecution, ORS 162.325, and challenges the trial court’s denial of her motion for judgment of acquittal because the state did not prove the allegations of the indictment. The issue presented here is identical to that in State v. Hansen, 253 Or App 407, 290 P3d 847 (2012). Because defendant was tried jointly with the defendant in Hansen, the evidentiary record is also identical. For the reasons stated in Hansen, the trial court erred by denying defendant’s motion for judgment of acquittal.
Reversed.